DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: lines 6-7 recite “the transaction log”. This limitation lacks antecedent basis, as this is the first instance of “transaction log” having been recited in the claim. Examiner suggests reciting “a transaction log”. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 7, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 17 of U.S. Patent No. US 10,832,299. Although the claims at issue are not identical, they are not patentably distinct from each other because: 

Claim 1: US 10,832,299 claims a computer-implemented method of operating a data bank of personal data, the method comprising (claim 1 lines 1-2): 
receiving a stream of personal data corresponding to an owner of the personal data (claim 1 lines 3-4); 
receiving, from the owner of the personal data, first and second privacy level directives corresponding to the stream of personal data (claim 1 lines 5-12); 
receiving, from a plurality of consumers of personal data including a first personal data consumer, a plurality of bids associated with first offer terms (claim 1 lines 42-44); 
receiving, from a second personal data consumer, second offer terms (claim 1 lines 45-46); 
presenting, via the one or more processors, the first offer terms and the plurality of bids to the owner of the personal data, to facilitate operating a data bank of personal data and/or receiving offers for access to personal data (claim 1 lines 47-51); 
presenting, via the one or more processors, the second offer terms, to the owner of the personal data, to facilitate operating a data bank of personal data and/or receiving offers for access to personal data (claim 1 lines 52-55); 
receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms (claim 1 lines 56-59); 
sanitizing, via one or more processors, the stream of personal data according to the first privacy level directive and creating a first sanitized stream of personal data (claim 1 lines 21-25); 
sanitizing, via one or more processors, the stream of personal data according to the second privacy level directive and creating a second sanitized stream of personal data (claim 1 lines 26-30); and 
granting, via the one or more processors, the first personal data consumer access to the corresponding first or second sanitized stream of personal data (claim 1 lines 60-62).  

Claim 7: US 10,832,299 claims a computer-implemented method of granting access to personal data streams, the method comprising (claim 8 lines 1-2): 
establishing, via one or more processors, a data bank account for a user, the data bank account managing access to a plurality of personal data streams for the user (claim 8 lines 3-6); 
receiving, via the one or more processors, a user selection of a type of personal data streams to deposit in the data bank account (claim 8 liens 7-9); 
receiving, via the one or more processors, a user selection of first and second privacy level directives corresponding to the deposited personal data streams, the first privacy level directive identifying at least one category of non-sharable data in the stream of personal data, and the second privacy level directive identifying at least one additional category of non-sharable - 42 -Attorney Docket No.: 32060/49156-CON1 data in the stream of personal data distinct from the at least one category of non-sharable data identified by the first privacy level directive (claim 8 lines 10-22); 
receiving, from a plurality of end-users of personal data including a first third party end-user, a plurality of bids associated with first offer terms (claim 1 lines 37-39); 
receiving, from a second third party end-user, second offer terms (claim 1 lines 45-46); 
sending, to the user, the first offer terms and the plurality of bids (claim 8 lines 40-41); 
presenting, via the one or more processors, the first offer terms and the plurality of bids to the user (claim 1 lines 47-51); 
presenting, via the one or more processors, the second offer terms, to the owner of the personal data (claim 1 lines 52-55); 
receiving, from the user, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms (claim 8 lines 42-45); 
sanitizing, via the one or more processors, the deposited personal data streams according to the first privacy level directive and creating a first sanitized personal data stream (claim 8 lines 23-28); 
sanitizing, via the one or more processors, the deposited personal data streams according to the second privacy level directive and creating a second sanitized personal data stream (claim 8 lines 29-34); 
granting, via the one or more processors, the first third party end-user access to the corresponding first or second sanitized stream of personal data (claim 1 lines 60-62); and 
updating, via the one or more processors, a display of personal data-related transactions to include an indication of the completed personal data-related transaction to facilitate the user monitoring and controlling the personal data and/or personal data stream transactions (claim 8 lines 54-47).  

Claim 16: US 10,832,299 claims a computer-implemented method of managing access to streams of personal data, the method comprising (claim 17 lines 1-2): 
receiving a stream of personal data corresponding to user, the user being an owner of the personal data, the stream of personal data including data generated by the user and data pertaining to an identity of the user (claim 17 lines 3-5); 
receiving, from the owner of the personal data, first and second privacy level directives corresponding to the stream of personal data (claim 17 lines 6-11); 
receiving, from a plurality of consumers of personal data including a first consumer of personal data, a plurality of bids associated with first offer terms (claim 17 lines 26-28); 
receiving, from a second consumer of personal data, second offer terms (claim 1 lines 45-46); 
receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms (claim 17 lines 29-31); 
sanitizing, via one or more processors, the stream of personal data according to the first privacy level directive and creating a first sharable personal data stream (claim 17 lines 15-18); 
sanitizing, via one or more processors, the stream of personal data according to the second privacy level directive and creating a second sharable personal data stream (claim 17 lines 19-22); 
receiving, from the user, an indication of permission to grant access to the first shareable personal data stream to the first consumer of personal data (claim 17 lines 32-34); and 
granting, to the first consumer of personal data, access to the first sharable personal data stream to facilitate managing access to personal data (claim 17 lines 35-37).  












Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: Is the claim directed to a process, machine, manufacture or composition of matter? 
Claims 1-20 are directed to a method, which is a process. Therefore, claims1-20 are directed to one of the four statutory categories of invention. 

Step 2A
Claim 1:
The claim recites a computer-implemented method of operating a data bank of personal data, the method comprising: 
receiving a stream of personal data corresponding to an owner of the personal data; 
receiving, from the owner of the personal data, first and second privacy level directives corresponding to the stream of personal data; 
receiving, from a plurality of consumers of personal data including a first personal data consumer, a plurality of bids associated with first offer terms; 
receiving, from a second personal data consumer, second offer terms; 
presenting, via the one or more processors, the first offer terms and the plurality of bids to the owner of the personal data, to facilitate operating a data bank of personal data and/or receiving offers for access to personal data; 
presenting, via the one or more processors, the second offer terms, to the owner of the personal data, to facilitate operating a data bank of personal data and/or receiving offers for access to personal data; 
receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms; 
sanitizing, via one or more processors, the stream of personal data according to the first privacy level directive and creating a first sanitized stream of personal data; 
sanitizing, via one or more processors, the stream of personal data according to the second privacy level directive and creating a second sanitized stream of personal data; and 
granting, via the one or more processors, the first personal data consumer access to the corresponding first or second sanitized stream of personal data.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Accordingly, the claims recite the abstract idea (emphasized limitations above) of bidding for personal data. The above limitations fall within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite 
commercial or legal interactions by reciting marketing or sales activities or behaviors. 
Dependent claims 2-6 recite the same abstract ideas identified in claim 1. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 1-6 recite the additional elements (de-emphasized limitations above) of a computer, a processor, and a data bank. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 2-6 are not integrated into a practical application based on the same analysis as for claim 1 above.

Claim 7:
The claim recites a computer-implemented method of granting access to personal data streams, the method comprising: 
establishing, via one or more processors, a data bank account for a user, the data bank account managing access to a plurality of personal data streams for the user; 
receiving, via the one or more processors, a user selection of a type of personal data streams to deposit in the data bank account; 
receiving, via the one or more processors, a user selection of first and second privacy level directives corresponding to the deposited personal data streams, the first privacy level directive identifying at least one category of non-sharable data in the stream of personal data, and the second privacy level directive identifying at least one additional category of non-sharable - 42 -Attorney Docket No.: 32060/49156-CON1 data in the stream of personal data distinct from the at least one category of non-sharable data identified by the first privacy level directive; 
receiving, from a plurality of end-users of personal data including a first third party end-user, a plurality of bids associated with first offer terms; 
receiving, from a second third party end-user, second offer terms; 
sending, to the user, the first offer terms and the plurality of bids; 
presenting, via the one or more processors, the first offer terms and the plurality of bids to the user; 
presenting, via the one or more processors, the second offer terms, to the owner of the personal data; 
receiving, from the user, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms; 
sanitizing, via the one or more processors, the deposited personal data streams according to the first privacy level directive and creating a first sanitized personal data stream; 
sanitizing, via the one or more processors, the deposited personal data streams according to the second privacy level directive and creating a second sanitized personal data stream; 
granting, via the one or more processors, the first third party end-user access to the corresponding first or second sanitized stream of personal data; and 
updating, via the one or more processors, a display of personal data-related transactions to include an indication of the completed personal data-related transaction to facilitate the user monitoring and controlling the personal data and/or personal data stream transactions.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 7 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 7 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 8-15 recite the same abstract ideas identified in claim 7. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 7-15 recite the additional elements (de-emphasized limitations above) of a computer, a processor, a data bank, and a display. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 8-15 are not integrated into a practical application based on the same analysis as for claim 7 above.

Claim 16:
The claim recites a computer-implemented method of managing access to streams of personal data, the method comprising: 
receiving a stream of personal data corresponding to user, the user being an owner of the personal data, the stream of personal data including data generated by the user and data pertaining to an identity of the user; 
receiving, from the owner of the personal data, first and second privacy level directives corresponding to the stream of personal data; 
receiving, from a plurality of consumers of personal data including a first consumer of personal data, a plurality of bids associated with first offer terms; 
receiving, from a second consumer of personal data, second offer terms; 
receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms; 
sanitizing, via one or more processors, the stream of personal data according to the first privacy level directive and creating a first sharable personal data stream; 
sanitizing, via one or more processors, the stream of personal data according to the second privacy level directive and creating a second sharable personal data stream; 
receiving, from the user, an indication of permission to grant access to the first shareable personal data stream to the first consumer of personal data; and 
granting, to the first consumer of personal data, access to the first sharable personal data stream to facilitate managing access to personal data.  

Step 2A Prong 1: Does the claim recite an abstract idea?
Claim 16 recites substantially similar limitations regarding the abstract idea as claim 1, and therefore the abstract idea recited in claim 16 is the same abstract idea recited in claim 1 (as analyzed above). 
Dependent claims 17-20 recite the same abstract ideas identified in claim 16. 

Step 2A Prong 2: Is the judicial exception integrated into a practical application?
This judicial exception is not integrated into a practical application. In particular, claims 16-20 recite the additional elements (de-emphasized limitations above) of a computer and a processor. The computer system component steps are recited at a high-level of generality (i.e., a generic computer system) such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to: (i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field; (ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; (iii) effect a transformation or reduction of a particular article to a different state or thing; or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application, and the claim is directed to an abstract idea. 
Dependent claims 17-20 are not integrated into a practical application based on the same analysis as for claim 16 above.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II)) including:
receiving or transmitting data over a network (e.g., receiving a stream of personal data, receiving privacy level directives, receiving bids, receiving offer terms, receiving an indication of acceptance) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g., facilitating the operation of a data bank) see Versata, OIP Techs

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 7 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claim 16 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-6, 8-15 and 17-20 are dependencies of claims 1, 7 and 16. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that describe the abstract idea and only generally link the abstract idea to a particular technological environment, including:
a user interface (further limiting the device not make the abstract idea less abstract). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

























Claims 1, 3-4, 6, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US 2013/0006748 A1) (“Horvitz”) in view of Perler (US 2013/0211876 A1) (“Perler”).

Claim 1: Horvitz discloses a computer-implemented method of operating a data bank of personal data ([abstract] - Various embodiments are described for systems and methods for facilitating data sharing between a user of a client device and an online service), the method comprising: 
receiving a stream of personal data corresponding to an owner of the personal data ([0015] - Online service 104 [claimed data bank of personal data] may be any network-based service that collects data from users, such as e-commerce portals, information portals, web-based applications (e.g., email, calendar, document, images, video, and music), advertising services, application stores, and online services [claimed receiving a stream of personal data corresponding to an owner of the personal data] that communicate with applications executed on mobile devices); 
receiving, from the owner of the personal data, first and second privacy level directives corresponding to the stream of personal data ([0017] - The privacy trading GUI 152 includes a plurality of user-adjustable privacy setting selectors 154 [claimed first and second privacy level directives corresponding to the stream of personal data] that are configured to receive input, of user-selected privacy level selections 150 from a user of the client device 102 [claimed receiving, from the owner of the personal data]); 
receiving, from a plurality of consumers of personal data including a first personal data consumer . . . first offer terms ([fig 2 element 158] - see excerpt from fig 2 below); 

    PNG
    media_image1.png
    115
    685
    media_image1.png
    Greyscale

receiving, from a second personal data consumer, second offer terms ([fig 3 element 158] - see excerpt from fig 3 below); 

    PNG
    media_image2.png
    123
    668
    media_image2.png
    Greyscale

presenting, via the one or more processors, the first offer terms . . . to facilitate operating a data bank of personal data and/or receiving offers for access to personal data ([fig 2 element 163] - see excerpt from fig 2 below, where claimed [facilitate operating a data bank of personal data] is taught by “STORE MY GENDER FOR 2 YEARS”; and claimed [facilitate receiving offers for access to personal data] is taught by “USE MY GENDER TO PROVIDE ME WITH SPECIAL OFFERS FOR PRODUCTS AND SERVICES FOR 1 YEAR”); 

    PNG
    media_image3.png
    301
    690
    media_image3.png
    Greyscale

presenting, via the one or more processors, the second offer terms, to the owner of the personal data, to facilitate operating a data bank of personal data and/or receiving offers for access to personal data ([fig 3 element 163] - see excerpt from fig 3 below, where claimed [facilitate operating a data bank of personal data] is taught by “STORE MY INFORMATION FOR 5 YEARS”; and claimed [facilitate receiving offers for access to personal data] is taught by “USE MY INFORMATION TO PROVIDE ME WITH SPECIAL OFFERS FOR PRODUCTS AND SERVICES FOR 2 YEARS) . . . 

    PNG
    media_image4.png
    297
    672
    media_image4.png
    Greyscale

receiving, from the owner of the personal data, an indication of an acceptance . . . corresponding to the first offer terms ([fig 2 elements 212 and 216] - see excerpt from fig 2 below); 

    PNG
    media_image3.png
    301
    690
    media_image3.png
    Greyscale

sanitizing, via one or more processors, the stream of personal data according to the first privacy level directive and creating a first sanitized stream of personal data ([0021] - For example, where the privacy data attribute is the current location of the user, the corresponding user-adjustable privacy setting selector 154 may allow the user to select the granularity of location information [claimed first privacy level directive] to share (e.g., country, state, county, city, block, zip code, address, surrounding one-mile radius) [here, the shared data teaches claimed “creating a first sanitized stream of personal data” which has been sanitized according to the granularity of location information - that is, the location data has been sanitized by sharing a general location rather than a specific one]); 
sanitizing, via one or more processors, the stream of personal data according to the second privacy level directive and creating a second sanitized stream of personal data ([0021] - In another example, where the privacy data attribute is the age of the user, the corresponding user-adjustable privacy setting selector 154 may allow the user to select the age group that contains the age of the user [here, selecting the age group teaches claimed “second privacy level directive”; the corresponding shared data teaches claimed “creating a second sanitized stream of personal data” which has been sanitized according to the age group - that is, the age of the user has been sanitized by sharing a general age group rather than a specific age]); and 
granting, via the one or more processors, the first personal data consumer access to the corresponding first or second sanitized stream of personal data ([0026] - According to the user input, the data use purpose 168b is set to "offers only." Another option, not selected in FIG. 2, would also allow the online service 104 to share the user's data [claimed granting access to the corresponding first or second sanitized stream of personal data] with its affiliates [claimed first personal data consumer]).  
Horvitz fails to explicitly disclose 
receiving, from a plurality of consumers of personal data including a first personal data consumer, a plurality of bids associated with first offer terms; 
receiving, from a second personal data consumer, second offer terms; 
presenting, via the one or more processors, the first offer terms and the plurality of bids to the owner of the personal data, to facilitate operating a data bank of personal data and/or receiving offers for access to personal data; . . . 
receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms. 
However, Perler does teach 
receiving, from a plurality of consumers of personal data including a first personal data consumer, a plurality of bids associated with first offer terms ([claim 4] - displaying to the user varying forms of engagement resulting from said monetization campaigns, such as but not limited to requests from data purchasers [claimed receiving, from a plurality of consumers of personal data including a first personal data consumer] to buy collected personal data directly and direct and indirect digital communication requests [claimed a plurality of bids associated with first offer terms]); 
receiving, from a second consumer of personal data, second offer terms ([claim 4] - displaying to the user benefits or incentives they may claim for willingly participating [claimed receiving, from a second consumer of personal data, second offer terms] in a personal data monetization campaign); 
presenting, via the one or more processors, the first offer terms and the plurality of bids to the owner of the personal data, to facilitate operating a data bank of personal data and/or receiving offers for access to personal data ([claim 4] - displaying to the user benefits or incentives they may claim for willingly participating [claimed presenting the first offer terms and the plurality of bids to the owner of the personal data] in a personal data monetization campaign [claimed to facilitate operating a data bank of personal data and/or receiving offers for access to personal data]); . . . 
receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms ([claim 4] - providing to the user's managed financial account or directed digital or physical address the defined benefits or incentives granted to the user upon responding or agreeing [claimed receiving, from the owner of the personal data, an indication of an acceptance] to the terms associated with the personal data monetization campaign parameters [claimed of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Perler into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Perler teaches that receiving a plurality of bids associated with first offer terms from a plurality of consumers of personal data including a first personal data consumer; presenting the first offer terms and the plurality of bids to the owner of the personal data to facilitate operating a data bank of personal data and/or receiving offers for access to personal data; and receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids corresponding to the first offer terms, provides the advantage of allowing owners of personal data to control monetization of their personal data, including the degree and capacity of their participation [0014]. 
In addition, it would have been recognized that applying the known technique of receiving a plurality of bids associated with first offer terms from a plurality of consumers of personal data including a first personal data consumer; presenting the first offer terms and the plurality of bids to the owner of the personal data to facilitate operating a data bank of personal data and/or receiving offers for access to personal data; and receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids corresponding to the first offer terms, as taught by Perler, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 3: The cited prior art teaches the computer-implemented method of claim 1, and Horvitz further discloses wherein granting the first personal data consumer access to the first or second sanitized stream of personal data further comprises: 
granting, via the one or more processors, the first personal data consumer at least one of a right to view the first or second sanitized stream of personal data or a right to control a source of the first or second sanitized stream of personal data ([0064] - Further, the systems and methods may be utilized to generate a contract providing a legal framework governing the exchange [claimed granting, via the one or more processors, the first personal data consumer at least one of a right]. In this manner, the service provider's use of user data is made open and overt, and control is given to the user over the type of data, the manner and length of usage of such data [claimed to view the first or second sanitized stream of personal data], and the length of storage of such data by the service provider [claimed a right to control a source of the first or second sanitized stream of personal data]).  

Claim 4: The cited prior art teaches the computer-implemented method of claim 1, and Horvitz further discloses wherein receiving the stream of personal data further comprises: 
receiving personal data related to at least one of finances ([0019] - income range), education ([0019] - educational attainment), utility usage, shopping or spending habits, activities ([0019] - search and browsing activity), hobbies, commercial transactions, social networks, media preferences, telematics data, interconnected home data, insurance-related information, or smart or autonomous vehicle data.  

Claim 6: The cited prior art teaches the computer-implemented method of claim 1. 
Horvitz fails to explicitly disclose 
further comprising: granting, via the one or more processors, the second personal data consumer access to the corresponding second sanitized stream of personal data.  


However, Perler does teach 
further comprising: granting, via the one or more processors, the second personal data consumer access to the corresponding second sanitized stream of personal data ([claim 4] - selecting a plurality of data purchasers [here, “a plurality of data purchasers” teaches claimed “second personal data consumer”] with whom to permit engagement for a given selection of engagement type; . . . enabling the requesting user to participate in a monetization campaign whereby that user's personal data becomes accessible in various capacities [claimed granting the second personal data consumer access to the corresponding second sanitized stream of personal data] defined by previously described monetization parameters).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Perler into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Perler teaches that granting the second personal data consumer access to the corresponding second sanitized stream of personal data, provides the advantage of allowing owners of personal data to control monetization of their personal data, including the degree and capacity of their participation [0014]. 
In addition, it would have been recognized that applying the known technique of granting the second personal data consumer access to the corresponding second sanitized stream of personal data, as taught by Perler, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 16: Horvitz discloses a computer-implemented method of managing access to streams of personal data ([abstract] - Various embodiments are described for systems and methods for facilitating data sharing between a user of a client device and an online service), the method comprising: 
receiving a stream of personal data corresponding to user, the user being an owner of the personal data, the stream of personal data including data generated by the user ([0015] - Online service 104 may be any network-based service that collects data from users [claimed receiving a stream of personal data corresponding to user, the user being an owner of the personal data], such as e-commerce portals, information portals, web-based applications (e.g., email, calendar, document, images, video, and music), advertising services, application stores, and online services [claimed the stream of personal data including data generated by the user] that communicate with applications executed on mobile devices) and data pertaining to an identity of the user ([0025] - For example, where the privacy data attribute is the current location of the user, the corresponding user-adjustable privacy setting selector 154 may allow the user to select the granularity of location information to share (e.g., country, state, county, city, block, zip code, address [claimed data pertaining to an identity of the user], surrounding one-mile radius, etc.)); 
receiving, from the owner of the personal data, first and second privacy level directives corresponding to the stream of personal data ([0017] - The privacy trading GUI 152 includes a plurality of user-adjustable privacy setting selectors 154 [claimed first and second privacy level directives corresponding to the stream of personal data] that are configured to receive input, of user-selected privacy level selections 150 from a user of the client device 102 [claimed receiving, from the owner of the personal data]); 
receiving, from a plurality of consumers of personal data including a first consumer of personal data . . . first offer terms ([fig 2 element 158] - see excerpt from fig 2 below); 

    PNG
    media_image1.png
    115
    685
    media_image1.png
    Greyscale

receiving, from a second consumer of personal data, second offer terms ([fig 3 element 158] - see excerpt from fig 3 below); 

    PNG
    media_image2.png
    123
    668
    media_image2.png
    Greyscale



receiving, from the owner of the personal data, an indication of an acceptance of . . . the first offer terms ([fig 2 elements 212 and 216] - see excerpt from fig 2 below); 

    PNG
    media_image3.png
    301
    690
    media_image3.png
    Greyscale

sanitizing, via one or more processors, the stream of personal data according to the first privacy level directive and creating a first sharable personal data stream ([0021] - For example, where the privacy data attribute is the current location of the user, the corresponding user-adjustable privacy setting selector 154 may allow the user to select the granularity of location information [claimed first privacy level directive] to share (e.g., country, state, county, city, block, zip code, address, surrounding one-mile radius) [here, the shared data teaches claimed “creating a first sharable personal data stream” which has been sanitized according to the granularity of location information - that is, the location data has been sanitized by sharing a general location rather than a specific one]);
sanitizing, via one or more processors, the stream of personal data according to the second privacy level directive and creating a second sharable personal data stream ([0021] - In another example, where the privacy data attribute is the age of the user, the corresponding user-adjustable privacy setting selector 154 may allow the user to select the age group that contains the age of the user [here, selecting the age group teaches claimed “second privacy level directive”; the corresponding shared data teaches claimed “creating a second sharable personal data stream” which has been sanitized according to the age group - that is, the age of the user has been sanitized by sharing a general age group rather than a specific age]); 
receiving, from the user, an indication of permission to grant access to the first shareable personal data stream to the first consumer of personal data ([fig 2 elements 212 and 216] - see excerpt from fig 2 below); 

    PNG
    media_image3.png
    301
    690
    media_image3.png
    Greyscale
 
granting, to the first consumer of personal data, access to the first sharable personal data stream  ([0026] - According to the user input, the data use purpose 168b is set to "offers only." Another option, not selected in FIG. 2, would also allow the online service 104 to share the user's data [claimed granting access to the first sharable personal data stream] with its affiliates [claimed first consumer of personal data])  to facilitate managing access to personal data ([abstract] - Various embodiments are described for systems and methods for facilitating data sharing between a user of a client device and an online service).  
Horvitz fails to explicitly disclose 
receiving, from a plurality of consumers of personal data including a first consumer of personal data, a plurality of bids associated with first offer terms; 
receiving, from a second consumer of personal data, second offer terms; 
receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms. 
However, Perler does teach 
receiving, from a plurality of consumers of personal data including a first consumer of personal data, a plurality of bids associated with first offer terms ([claim 4] - displaying to the user varying forms of engagement resulting from said monetization campaigns, such as but not limited to requests from data purchasers [claimed receiving, from a plurality of consumers of personal data including a first consumer of personal data] to buy collected personal data directly and direct and indirect digital communication requests [claimed a plurality of bids associated with first offer terms]); 
receiving, from a second consumer of personal data, second offer terms ([claim 4] - displaying to the user benefits or incentives they may claim for willingly participating [claimed receiving, from a second consumer of personal data, second offer terms] in a personal data monetization campaign); 
receiving, from the owner of the personal data, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms ([claim 4] - providing to the user's managed financial account or directed digital or physical address the defined benefits or incentives granted to the user upon responding or agreeing [claimed receiving, from the owner of the personal data, an indication of an acceptance] to the terms associated with the personal data monetization campaign parameters [claimed of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Perler into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Perler teaches receiving a plurality of bids associated with first offer terms from a plurality of consumers of personal data including a first consumer of personal data; receiving second offer terms from a second consumer of personal data; and receiving an indication of an acceptance of a set of winning bids of the plurality of bids from the owner of the personal data, the winning bids each corresponding to the first offer terms, provides the advantage of allowing owners of personal data to control monetization of their personal data, including the degree and capacity of their participation [0014]. 
In addition, it would have been recognized that applying the known technique of receiving a plurality of bids associated with first offer terms from a plurality of consumers of personal data including a first consumer of personal data; receiving second offer terms from a second consumer of personal data; and receiving an indication of an acceptance of a set of winning bids of the plurality of bids from the owner of the personal data, the winning bids each corresponding to the first offer terms, as taught by Perler, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 17: The cited prior art teaches the method of claim 16, and Horvitz further discloses wherein the data generated by the user comprises: data generated by a household appliance, transactions in a financial account, a wearable device, use of public transportation, a global positioning system, or an internet browser ([0019] - search and browsing activity, browser type, calendar and contact information, and metadata associated with content on a user's computing device).  

Claim 19: The cited prior art teaches the computer-implemented method of claim 16, and Horvitz further discloses wherein granting the first consumer of personal data access to the first sharable personal data stream further comprises: 
granting, via the one or more processors, the first consumer of personal data at least one of a right to view the first sharable personal data stream or a right to control a source of the first sharable personal data stream ([0064] - Further, the systems and methods may be utilized to generate a contract providing a legal framework governing the exchange [claimed granting the first consumer of personal data at least one of a right]. In this manner, the service provider's use of user data is made open and overt, and control is given to the user over the type of data, the manner and length of usage of such data [claimed to view the first sharable personal data stream], and the length of storage of such data by the service provider [claimed to control a source of the first sharable personal data stream]).  






Claims 2, 5, 7-13, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US 2013/0006748 A1) (“Horvitz”) in view of Perler (US 2013/0211876 A1) (“Perler”) in view of Kapczynski et al (US 9,853,959 B1) (“Kapczynski”).

Claim 2: The cited prior art teaches the computer-implemented method of claim 1. 
Horvitz fails to explicitly disclose 
further comprising: after granting access to the stream of personal data, receiving, from the owner of the personal data, an indication that permission for the first personal data consumer to access the first or second sanitized stream of personal data has been revoked; and 
terminating, via the one or more processors, the access of the first personal data consumer to the corresponding first or second sanitized stream of personal data.  
However, Kapczynski does teach 
further comprising: after granting access to the stream of personal data, from the owner of the personal data, an indication that permission for the first personal data consumer to access the first or second sanitized stream of personal data has been revoked ([col 16 line 67 - col17 line 5] - Third parties requesting data may be easily given access to necessary data [claimed granting access], while being blocked from accessing unnecessary data. Additionally, the personal data locker system advantageously enables a user of the system to monitor who has access to what particular pieces or categories of data, and to revoke that access if desired [claimed after granting access to the stream of personal data, from the owner of the personal data, an indication that permission for the first personal data consumer to access the first or second sanitized stream of personal data has been revoked]); and 
terminating, via the one or more processors, the access of the first personal data consumer to the corresponding first or second sanitized stream of personal data ([col 3 lines 1-3] - providing the requested personal data to the third-party when the user has not revoked authorization associated with the first request [here, access is not granted if the authorization has been revoked - therefore teaching claimed “terminating the access of the first personal data consumer to the corresponding first or second sanitized stream of personal data”]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kapczynski into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Kapczynski teaches that the ability  to terminate access of the first personal data consumer to the corresponding first or second sanitized stream of personal data via an indication that permission for the first personal data consumer to access the first or second sanitized stream of personal data has been revoked after granting access to the stream of personal data, provides the advantage of giving the user more insight into, more ability to organize, and more control over the user’s personal data (col 16 line 56 - col 17 line 5). 
In addition, it would have been recognized that applying the known technique of allowing the user to terminate access of the first personal data consumer to the corresponding first or second sanitized stream of personal data via an indication that permission for the first personal data consumer to access the first or second sanitized stream of personal data has been revoked after granting access to the stream of personal data, as taught by Kapczynski, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 5: The cited prior art teaches the computer-implemented method of claim 1. 
Horvitz fails to explicitly disclose 
wherein receiving the stream of personal data further comprises: receiving personal data related to a family which includes the owner of the personal data.  
However, Kapczynski does teach 
wherein receiving the stream of personal data further comprises: receiving personal data related to a family which includes the owner of the personal data ([col 7 lines 24-40] - Third party services may interface with the personal data lockers of the personal data locker system through the various layers described in reference to FIG. 1. A third party service interfaces with the personal data locker system in order to, for example, access data in the user's personal data lockers and/or to provide data for storage in the user's personal data lockers [claimed wherein receiving the stream of personal data further comprises receiving personal data] . . . Groups with which a third-party service may be associated may include, for example, friends, family [claimed receiving personal data related to a family which includes the owner of the personal data]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kapczynski into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Kapczynski teaches that receiving personal data related to a family which includes the owner of the personal data provides the advantage of giving the user more insight into, more ability to organize, and more control over the user’s personal data (col 16 line 56 - col 17 line 5). 
In addition, it would have been recognized that applying the known technique of receiving personal data related to a family which includes the owner of the personal data, as taught by Kapczynski, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 7: Horvitz discloses a computer-implemented method of granting access to personal data streams ([abstract] - Various embodiments are described for systems and methods for facilitating data sharing between a user of a client device and an online service), the method comprising: . . . 
receiving, via the one or more processors, a user selection of first and second privacy level directives corresponding to the deposited personal data streams ([0017] - The privacy trading GUI 152 includes a plurality of user-adjustable privacy setting selectors 154 [claimed first and second privacy level directives corresponding to the deposited personal data streams] that are configured to receive input, of user-selected privacy level selections 150 from a user of the client device 102 [claimed receiving a user selection]), the first privacy level directive identifying at least one category of non-sharable data in the stream of personal data ([fig 2 element 154] - "PLEASE INDICATE YOUR GENDER" which has a checkbox for "PREFER NOT TO INDICATE''), and the second privacy level directive identifying at least one additional category of non-sharable - 42 -Attorney Docket No.: 32060/49156-CON1 data in the stream of personal data distinct from the at least one category of non-sharable data identified by the first privacy level directive ([fig 3 element 168a3] - "YOUR AGE?" which has a checkbox for "PREFER NOT TO INDICATE”); 
receiving, from a plurality of end-users of personal data including a first third party end-user . . . first offer terms ([fig 2 element 158] - see excerpt from fig 2 below); 

    PNG
    media_image1.png
    115
    685
    media_image1.png
    Greyscale

receiving, from a second third party end-user, second offer terms (fig 3 element 158 - see excerpt from fig 3 below); 

    PNG
    media_image2.png
    123
    668
    media_image2.png
    Greyscale

sending, to the user, the first offer terms . . . ; 
presenting, via the one or more processors, the first offer terms . . .  to the user ([fig 2 element 163] - see excerpt from fig 2 below); 

    PNG
    media_image3.png
    301
    690
    media_image3.png
    Greyscale





presenting, via the one or more processors, the second offer terms, to the owner of the personal data ([fig 3 element 163] - see excerpt from fig 3 below); 

    PNG
    media_image4.png
    297
    672
    media_image4.png
    Greyscale

receiving, from the user, an indication of an acceptance . . . corresponding to the first offer terms ([fig 2 elements 212 and 216] - see excerpt from fig 2 below); 

    PNG
    media_image3.png
    301
    690
    media_image3.png
    Greyscale

sanitizing, via the one or more processors, the deposited personal data streams according to the first privacy level directive and creating a first sanitized personal data stream ([0021] - For example, where the privacy data attribute is the current location of the user, the corresponding user-adjustable privacy setting selector 154 may allow the user to select the granularity of location information [claimed first privacy level directive] to share (e.g., country, state, county, city, block, zip code, address, surrounding one-mile radius) [here, the shared data teaches claimed “creating a first sanitized personal data stream” which has been sanitized according to the granularity of location information - that is, the location data has been sanitized by sharing a general location rather than a specific one]);
sanitizing, via the one or more processors, the deposited personal data streams according to the second privacy level directive and creating a second sanitized personal data stream ([0021] - In another example, where the privacy data attribute is the age of the user, the corresponding user-adjustable privacy setting selector 154 may allow the user to select the age group that contains the age of the user [here, selecting the age group teaches claimed “second privacy level directive”; the corresponding shared data teaches claimed “creating a second sanitized personal data stream” which has been sanitized according to the age group - that is, the age of the user has been sanitized by sharing a general age group rather than a specific age]); and
granting, via the one or more processors, the first third party end-user access to the corresponding first or second sanitized stream of personal data ([0026] - According to the user input, the data use purpose 168b is set to "offers only." Another option, not selected in FIG. 2, would also allow the online service 104 to share the user's data [claimed granting access to the corresponding first or second sanitized stream of personal data] with its affiliates [claimed first third party end-user]). 
Horvitz fails to explicitly disclose 
establishing, via one or more processors, a data bank account for a user, the data bank account managing access to a plurality of personal data streams for the user; 
receiving, via the one or more processors, a user selection of a type of personal data streams to deposit in the data bank account; . . . 
receiving, from a plurality of end-users of personal data including a first third party end-user, a plurality of bids associated with first offer terms; 
sending, to the user, the first offer terms and the plurality of bids; 
presenting, via the one or more processors, the first offer terms and the plurality of bids to the user; . . . 
receiving, from the user, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms; 
updating, via the one or more processors, a display of personal data-related transactions to include an indication of the completed personal data-related transaction to facilitate the user monitoring and controlling the personal data and/or personal data stream transactions.  
However, Kapczynski does teach 
establishing, via one or more processors, a data bank account for a user ([col 12 lines 10-13] - In this embodiment, the user is associated with a unique internet identifier (internet ID) that is also associated with the user's personal data locker account), the data bank account managing access to a plurality of personal data streams for the user ([col 10 line 67 - col 11 line 3] - Users of the personal data locker system [claimed data bank account] may wish to access data sharing settings to control what data is shared, how much data is shared, and with which entities data is to be shared [claimed managing access to a plurality of personal data streams for the user]); 
receiving, via the one or more processors, a user selection of a type of personal data streams to deposit in the data bank account ([col 2 lines 6-8] - receiving, from the user, an indication [claimed receiving a user selection] of particular items and/or types of personal data to be stored in the electronic data locker [claimed of a type of personal data streams to deposit in the data bank account]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kapczynski into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Kapczynski teaches that establishing a user data bank account that manages access to a plurality of personal data streams for the user and receiving a user selection of a type of personal data streams to deposit in the data bank account, provides the advantage of giving the user more insight into, more ability to organize, and more control over the user’s personal data (col 16 line 56 - col 17 line 5). 
In addition, it would have been recognized that applying the known technique of establishing a user data bank account that manages access to a plurality of personal data streams for the user and receiving a user selection of a type of personal data streams to deposit in the data bank account, as taught by Kapczynski, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 


And, Perler does teach 
receiving, from a plurality of end-users of personal data including a first third party end-user, a plurality of bids associated with first offer terms ([claim 4] - displaying to the user varying forms of engagement resulting from said monetization campaigns, such as but not limited to requests from data purchasers [claimed receiving, from a plurality of end-users of personal data including a first third party end-user] to buy collected personal data directly and direct and indirect digital communication requests [claimed a plurality of bids associated with first offer terms]); . . .  
sending, to the user, the first offer terms and the plurality of bids; 
presenting, via the one or more processors, the first offer terms and the plurality of bids to the user ([claim 4] - displaying to the user benefits or incentives they may claim for willingly participating [claimed sending/presenting the first offer terms and the plurality of bids to the user] in a personal data monetization campaign); . . .
receiving, from the user, an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms ([claim 4] - providing to the user's managed financial account or directed digital or physical address the defined benefits or incentives granted to the user upon responding or agreeing [claimed receiving, from the user, an indication of an acceptance] to the terms associated with the personal data monetization campaign parameters [claimed of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms]); 
updating, via the one or more processors, a display of personal data-related transactions to include an indication of the completed personal data-related transaction to facilitate the user monitoring and controlling the personal data and/or personal data stream transactions ([claim 4] - presenting to the user a dashboard of information summarizing personal data monetization campaign details [claimed updating a display of personal data-related transactions to include an indication of the completed personal data-related transaction], including but not limited to reports as to what personal data has been authorized, how, and to whom [claimed to facilitate the user monitoring and controlling the personal data and/or personal data stream transactions]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Perler into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Perler teaches that receiving a plurality of bids associated with first offer terms from a plurality of end-users of personal data including a first third party end-user; sending the first offer terms and the plurality of bids to the user; presenting the first offer terms and the plurality of bids to the user; receiving an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms from the user; and updating a display of personal data-related transactions to include an indication of the completed personal data-related transaction to facilitate the user monitoring and controlling the personal data and/or personal data stream transactions, provides the advantage of allowing owners of personal data to control monetization of their personal data, including the degree and capacity of their participation [0014]. 
In addition, it would have been recognized that applying the known technique receiving a plurality of bids associated with first offer terms from a plurality of end-users of personal data including a first third party end-user; sending the first offer terms and the plurality of bids to the user; presenting the first offer terms and the plurality of bids to the user; receiving an indication of an acceptance of a set of winning bids of the plurality of bids, the winning bids each corresponding to the first offer terms from the user; and updating a display of personal data-related transactions to include an indication of the completed personal data-related transaction to facilitate the user monitoring and controlling the personal data and/or personal data stream transactions, as taught by Perler, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 8: The cited prior art teaches the computer-implemented method of claim 7. 
Horvitz fails to explicitly disclose 
wherein receiving the user selection of the type of personal data streams further comprises: receiving, via the one or more processors, a user selection of a type of personal data within a personal data stream of the plurality of personal data streams to deposit in the data bank account.  
However, Kapczynski does teach 
wherein receiving the user selection of the type of personal data streams further comprises: receiving, via the one or more processors, a user selection of a type of personal data within a personal data stream of the plurality of personal data streams to deposit in the data bank account ([col 11 lines 31-37] - Alternatively, other types of user interface controls may be used to allow the user to select [claimed receiving a user selection of] particular pieces of data to share (for example, a credit score), categories (for example, data in the public record section of a credit report) [claimed a type of personal data within a personal data stream of the plurality of personal data streams to deposit in the data bank account], and/or data lockers (for example, all credit data) that may be shared with individual and/or categories of others, among others). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kapczynski into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Kapczynski teaches that receiving a user selection of a type of personal data within a personal data stream of the plurality of personal data streams to deposit in the data bank account, provides the advantage of giving the user more insight into, more ability to organize, and more control over the user’s personal data (col 16 line 56 - col 17 line 5). 
In addition, it would have been recognized that applying the known technique of receiving a user selection of a type of personal data within a personal data stream of the plurality of personal data streams to deposit in the data bank account, as taught by Kapczynski, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 






Claim 9: The cited prior art teaches the computer-implemented method of claim 7, and Horvitz further discloses wherein receiving an indication of an acceptance of a set of winning bids of the plurality of bids ([fig 2 elements 212 and 216] - see excerpt from fig 2 below) further comprises: receiving, via the one or more processors, one or more conditions from the user characterizing how the first sanitized personal data stream is shared with one or more third party entities or merchants ([fig 2 element 163] - see excerpt from fig 2 below; here claimed “conditions from the user characterizing how the first sanitized personal data stream is shared” is taught by “(1) USE MY GENDER TO PROVIDE ME WITH SPECIAL OFFERS FOR PRODUCTS AND SERVICES FOR 1 YEAR, AND (2) STORE MY GENDER FOR 2 YEARS").

    PNG
    media_image3.png
    301
    690
    media_image3.png
    Greyscale


Claim 10: The cited prior art teaches the computer-implemented method of claim 9, and Horvitz further discloses wherein receiving the one or more conditions further comprises: 
receiving, via the one or more processors, one or more conditions indicating a type of data security precautions to secure the first sanitized personal data stream, an amount or type of personal information to share, a type of third party end-user with which to share the personal information, or a duration the personal information will be shared ([fig 2 element 154c] - "HOW LONG MAY WE USE YOUR DATA?"). 




Claim 11: The cited prior art teaches the computer-implemented method of claim 7. 
Horvitz fails to explicitly disclose 
further comprising: generating, via the one or more processors, a user interface to display a plurality of indications corresponding to the first sanitized personal data stream. 
However, Kapczynski does teach 
further comprising: generating, via the one or more processors, a user interface to display a plurality of indications corresponding to the first sanitized personal data stream ([col 14 line 66 - col 15 line 8] - Access log 1001 may include various data useful to a user reviewing accesses to that user's personal data lockers [claimed generating, via the one or more processors, a user interface to display]. For example, the access log 1001 may include a listing of entities accessing data 1002, time and/or date stamps of data accesses 1003, indications of the data that was accessed 1004, indications of personal data lockers from which the addressed data was pulled 1007, and/or indications of the reported purpose for the listed entity in accessing the user's personal data 1007 [claimed to display a plurality of indications corresponding to the first sanitized personal data stream]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kapczynski into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Kapczynski teaches that generating a user interface to display a plurality of indications corresponding to the first sanitized personal data stream, provides the advantage of giving the user more insight into, more ability to organize, and more control over the user’s personal data (col 16 line 56 - col 17 line 5). 
In addition, it would have been recognized that applying the known technique of generating a user interface to display a plurality of indications corresponding to the first sanitized personal data stream, as taught by Kapczynski, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 



Claim 12: The cited prior art teaches the computer-implemented method of claim 11. 
Horvitz fails to explicitly disclose 
wherein generating the user interface further comprises: for the first sanitized personal data stream, displaying, via the one or more processors, a set of transactions associated with a respective deposited personal data stream, wherein displaying the transaction includes displaying an indication of a third party end-user with access to at least a portion of the deposited personal data stream.  
However, Kapczynski does teach 
wherein generating the user interface further comprises: for the first sanitized personal data stream, displaying, via the one or more processors, a set of transactions associated with a respective deposited personal data stream ([fig 10 element 1001] - see excerpt from fig 10 below where the rows teach claimed [set of transactions associated with a respective deposited personal data stream]), wherein displaying the transaction includes displaying an indication of a third party end-user with access to at least a portion of the deposited personal data stream ([fig 10 element 1002] - see excerpt from fig 10 below).  

    PNG
    media_image5.png
    433
    956
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kapczynski into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Kapczynski teaches that displaying a set of transactions associated with a respective deposited personal data stream for the first sanitized personal data stream, wherein displaying the transaction includes displaying an indication of a third party end-user with access to at least a portion of the deposited personal data stream, provides the advantage of giving the user more insight into, more ability to organize, and more control over the user’s personal data (col 16 line 56 - col 17 line 5). 
In addition, it would have been recognized that applying the known technique of displaying a set of transactions associated with a respective deposited personal data stream for the first sanitized personal data stream, wherein displaying the transaction includes displaying an indication of a third party end-user with access to at least a portion of the deposited personal data stream, as taught by Kapczynski, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
















Claim 13: The cited prior art teaches the computer-implemented method of claim 11. 
Horvitz fails to explicitly disclose 
wherein generating the user interface further comprises: for the deposited personal data stream, generating, via the one or more processors, a user interface element that, when selected, causes the deposited data stream to be removed from the data bank account.  
However, Kapczynski does teach 
wherein generating the user interface further comprises: for the deposited personal data stream, generating, via the one or more processors, a user interface element that, when selected, causes the deposited data stream to be removed from the data bank account ([fig 10 element 1005] “Stop Sharing” - see excerpt from fig 10 below).  

    PNG
    media_image5.png
    433
    956
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kapczynski into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Kapczynski teaches that generating a user interface element for the deposited personal data stream, that when selected, causes the deposited data stream to be removed from the data bank account, provides the advantage of giving the user more insight into, more ability to organize, and more control over the user’s personal data (col 16 line 56 - col 17 line 5). 
In addition, it would have been recognized that applying the known technique of generating a user interface element for the deposited personal data stream, that when selected, causes the deposited data stream to be removed from the data bank account, as taught by Kapczynski, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 18: The cited prior art teaches the computer-implemented claim of claim 17, and Horvitz further discloses further comprising: 
receiving, from the user, an indication of permission to grant access to the second shareable personal data stream to a second consumer of personal data (fig 3 elements 212 and 216] - see excerpt from fig 3 below); 

    PNG
    media_image4.png
    297
    672
    media_image4.png
    Greyscale

granting, to the second consumer of personal data, access to the second sharable personal data stream ([0026] - According to the user input, the data use purpose 168b is set to "offers only." Another option, not selected in FIG. 2, would also allow the online service 104 to share the user's data [claimed granting access to the second sharable personal data stream] with its affiliates [claimed to the second consumer of personal data]) to facilitate managing access to personal data ([abstract] - Various embodiments are described for systems and methods for facilitating data sharing between a user of a client device and an online service).  
Horvitz fails to explicitly disclose 
providing, upon sharing of personal data to the second personal data consumer, the transaction log of personal data streams, the transaction log displayed to the owner of the personal data and showing, in real-time, each discrete piece of information shared with the second personal data consumer. 
However, Kapczynski does teach 
providing, upon sharing of personal data to the second personal data consumer, the transaction log of personal data streams ([fig 10 element 1001] - see excerpt from fig 10 below), the transaction log displayed to the owner of the personal data and showing, in real-time, each discrete piece of information shared with the second personal data consumer ([fig 10 elements 1002-1007] - see excerpt from fig 10 below).  

    PNG
    media_image5.png
    433
    956
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kapczynski into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Kapczynski teaches that providing, upon sharing of personal data to the second personal data consumer, the transaction log of personal data streams, the transaction log displayed to the owner of the personal data and showing, in real-time, each discrete piece of information shared with the second personal data consumer, provides the advantage of giving the user more insight into, more ability to organize, and more control over the user’s personal data (col 16 line 56 - col 17 line 5). 
In addition, it would have been recognized that applying the known technique of providing, upon sharing of personal data to the second personal data consumer, the transaction log of personal data streams, the transaction log displayed to the owner of the personal data and showing, in real-time, each discrete piece of information shared with the second personal data consumer, as taught by Kapczynski, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 20: The cited prior art teaches the method of claim 19. 
Horvitz fails to explicitly disclose 
further comprising: receiving, from the user, an indication that permission to access the first shareable personal data stream has been revoked; and 
terminating the access of the respective first consumer of personal data to the respective first shareable personal data stream.
However, Kapczynski does teach 
further comprising: receiving, from the user, an indication that permission to access the first shareable personal data stream has been revoked ([col 16 line 67 - col17 line 5] - Third parties requesting data may be easily given access to necessary data, while being blocked from accessing unnecessary data. Additionally, the personal data locker system advantageously enables a user of the system to monitor who has access to what particular pieces or categories of data, and to revoke that access if desired [claimed receiving, from the user, an indication that permission to access the first shareable personal data stream has been revoked]); and
terminating the access of the respective first consumer of personal data to the respective first shareable personal data stream ([col 3 lines 1-3] - providing the requested personal data to the third-party when the user has not revoked authorization associated with the first request [here, access is not granted if the authorization has been revoked - therefore teaching claimed “terminating the access of the respective first consumer of personal data to the respective first shareable personal data stream”]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kapczynski into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Kapczynski teaches that receiving, from the user, an indication that permission to access the first shareable personal data stream has been revoked; and terminating the access of the respective first consumer of personal data to the respective first shareable personal data stream, provides the advantage of giving the user more insight into, more ability to organize, and more control over the user’s personal data (col 16 line 56 - col 17 line 5). 
In addition, it would have been recognized that applying the known technique of receiving, from the user, an indication that permission to access the first shareable personal data stream has been revoked; and terminating the access of the respective first consumer of personal data to the respective first shareable personal data stream, as taught by Kapczynski, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

















Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Horvitz et al (US 2013/0006748 A1) (“Horvitz”) in view of Perler (US 2013/0211876 A1) (“Perler”) in view of Kapczynski et al (US 9,853,959 B1) (“Kapczynski”) in view of Baldwin et al (US 2015/0142686 A1) (“Baldwin”). 

Claim 14: The cited prior art teaches the computer-implemented method of claim 7. 
Horvitz fails to explicitly disclose 
further comprising: receiving, from another third party end-user of the plurality of end-users of personal data, a signal indicating activation of an access purchase opportunity; 
automatically identifying, via the one or more processors, a personal data stream of the first sanitized personal data streams matching the activated purchase opportunity, the matching based upon an analysis of personal information associated with the user; and 
in response to identification, generating, via the one or more processors, an indication notifying the user to the activated purchase opportunity.  
However, Baldwin does teach 
further comprising: receiving, from another third party end-user of the plurality of end-users of personal data, a signal indicating activation of an access purchase opportunity ([0030] - As FIG. 5 illustrates, third parties may query the aggregation server 20 [claimed receiving, from another third party end-user of the plurality of end-users of personal data, a signal indicating activation]. Suppose a retailer wants access to the user's sharable data 54 for marketing or advertising purposes [claimed of an access purchase opportunity]); 
automatically identifying, via the one or more processors, a personal data stream of the first sanitized personal data streams matching the activated purchase opportunity, the matching based upon an analysis of personal information associated with the user ([0061] - The sharing notification 280 may be tailored to the user [claimed automatically identifying, via the one or more processors, a personal data stream of the first sanitized personal data streams matching the activated purchase opportunity]. As a simple example, the sharing notification 280 may be sent when the user's mobile device 28 enters a retail store (detection by location or by network connection) [claimed the matching based upon an analysis of personal information associated with the user]. The sharing notification 280 may include a description of the sharable data 54 that was retrieved by the retailer); and 
in response to identification, generating, via the one or more processors, an indication notifying the user to the activated purchase opportunity ([0061] - The sharing notification 280 [claimed in response to identification, generating an indication notifying the user to the activated purchase opportunity] may first, though, include a prompt to approve release of, or access to, the user's sharable data 54).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Baldwin into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Baldwin teaches that receiving a signal indicating activation of an access purchase opportunity from another third party end-user of the plurality of end-users of personal data; automatically identifying a personal data stream of the first sanitized personal data streams matching the activated purchase opportunity, the matching based upon an analysis of personal information associated with the user; and in response to identification, generating an indication notifying the user to the activated purchase opportunity, provides the advantages of increasing customer satisfaction and driving increased traffic for physical and online visits to retailers [0061]. 
In addition, it would have been recognized that applying the known technique of receiving a signal indicating activation of an access purchase opportunity from another third party end-user of the plurality of end-users of personal data; automatically identifying a personal data stream of the first sanitized personal data streams matching the activated purchase opportunity, the matching based upon an analysis of personal information associated with the user; and in response to identification, generating an indication notifying the user to the activated purchase opportunity, as taught by Baldwin, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 



Claim 15: The cited prior art teaches the computer-implemented method of claim 14. 
Horvitz fails to explicitly disclose 
further comprising: transmitting, to the user, the indication; and responsive to transmitting the indication, receiving, from the user, an acceptance, approval, or modification of the activated purchase opportunity.  
However, Baldwin does teach 
further comprising: transmitting, to the user, the indication; and responsive to transmitting the indication, receiving, from the user, an acceptance, approval, or modification of the activated purchase opportunity ([0061] - The sharing notification 280 [claimed transmitting, to the user, the indication] may first, though, include a prompt to approve release of, or access to, the user's sharable data 54 [claimed receiving, from the user, an acceptance, approval, or modification of the activated purchase opportunity]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Baldwin into the invention of Horvitz. One of ordinary skill in the art would have been motivated to do so because Baldwin teaches that transmitting the indication to the user; and responsive to transmitting the indication, receiving an acceptance, approval, or modification of the activated purchase opportunity from the user, provides the advantages of increasing customer satisfaction and driving increased traffic for physical and online visits to retailers [0061]. 
In addition, it would have been recognized that applying the known technique of transmitting the indication to the user; and responsive to transmitting the indication, receiving an acceptance, approval, or modification of the activated purchase opportunity from the user, as taught by Baldwin, to the teachings of Horvitz, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 




 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Percy et al (US 2013/0204669 A1) teaches an online exchange for personal data, and compensating users for geographical and personal data. 
Martinez et al (US 2011/0040691 A1) teaches a verified presence marketplace, where offers are made for users’ location data via bidding. 
Valz (US 2009/0210423 A1) teaches a personal data repository, collecting personal data for storage in the repository, and selectively controlling access to the collected personal data. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625